Citation Nr: 1242564	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to September 4, 2008, for the award of dependency and indemnity compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and M.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from January 2001 to November 2004, when he died from injuries sustained while serving in Iraq.

The appellant, who is the Veteran's surviving spouse, appealed a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for the cause of the Veteran's death, effective from September 4, 2008.  The appellant perfected an appeal as to the effective date assigned for her DIC benefits.

In August 2012, the appellant testified during a hearing at the RO before the undersigned Veterans Law Judge. A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran died in November 2004 due to combat-related injuries. 

2.  On September 4, 2008, the RO received the appellant's formal application for DIC benefits (Application for Dependency and Indemnity Compensation by a Surviving Spouse or Child-in-Service Death Only (VA Form 21-534a)), after which, upon review of the probative evidence of record and consideration of the applicable laws and regulations, service connection for the cause of the Veteran's death was granted and effectuated from September 4, 2008.






CONCLUSION OF LAW

The criteria for an effective date prior to September 4, 2008, for the grant of DIC benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.152, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326 (2012).

This earlier effective date claim arises from the appellant's disagreement with the initial effective date assigned following the grant of service connection for the cause of the Veteran's death.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In such cases, where an appellant then files a notice of disagreement (NOD) with, for example, the effective date assigned, the appellant has initiated the appellate process and different and, in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d) (West 2002 & Supp. 2012). 

Here, in September 2008, the appellant submitted a NOD regarding the effective date assigned by the September 2008 RO decision, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a statement of the case in October 2008.  This document informed the appellant of the regulations pertinent to her appeal, including the applicable rating criteria, advised her of the evidence that was reviewed in connection with her appeal, and provided her with reasons for its decision.  38 U.S.C.A. § 7105(d).  Moreover, in a February 2009 letter, the RO again advised the appellant of the evidence needed to support her claim, and VA's responsibility in assisting her.  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute were fulfilled. 

Further regarding the duty to assist, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that the date of receipt of the appellant's claim for, or the date of her entitlement to, DIC, was earlier than September 4, 2008, would be helpful in establishing the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); she has not identified any prejudice in the conduct of the Board hearing.

All pertinent records have been obtained and associated with the claims folder.  Additionally, there has been no showing or allegation of prejudice to the appellant in the essential fairness of the adjudication.  

The adjudication of a claim for an earlier effective date is largely based upon evidence already in the claims folder; the resolution of the claim often depends upon when certain document(s) were received by VA, and medical evidence which has been previously developed.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2012).  The date that the appellant's claim was received cannot be altered by medical examination or opinion.  Consequently, there is no additional development (that has not already been conducted) that would substantiate the appellant's claim for an earlier effective date. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board of Veterans' Appeals (Board) finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Analysis

The appellant contends that an effective date prior to September 4, 2008, is warranted for the grant of her DIC benefits.  In written statements and oral testimony in support of her claim, the appellant maintains that a casualty assistance officer (evidently from the Department of Defense (DOD)) failed to advise her of the availability of DIC benefits after the Veteran's 2004 death.  Thus, she argues that service connection for the cause of the Veteran's death should be established as of the date of his death from complications of shrapnel injuries in November 2004.  The appellant asserts, in essence, that she was unaware of her eligibility for DIC benefits until advised by VA personnel in 2008.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The evidence reflects that the Veteran died on November [redacted], 2004, from complications of combat-related shrapnel injuries while on active duty.

The evidence further shows, and the appellant does not dispute, that on September 4, 2008, VA received her initial application for DIC benefits.

On September 5, 2008, the RO received a copy of the final Report of Casualty (DD Form 1300), dated March 6, 2007, regarding the Veteran's death.  It also indicates that he died on November [redacted], 2004, from complications of shrapnel injuries received earlier in the month from an explosion while conducting combat operations in Iraq.  

In its September 8, 2008, decision, the RO granted the appellant's claim for DIC benefits, effective September 4, 2008.

DIC is a benefit payable to a veteran's surviving spouse or child because of his service-connected death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2012). Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of DIC compensation for a surviving spouse of a Veteran who died due to a service-connected disability is the first day of the month fixed by the Secretary concerned as the date of actual or presumed death, but only if the claim is received within one year after the date the initial report of actual death or finding of presumed death was made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(1).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2012).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151, 3.152 (2012).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012).  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2012).

Upon review of the overall evidence of record, the Board concludes that an effective date for the payment of the appellant's DIC award can be no earlier than September 4, 2008.  As indicated above, there is no evidence of record of the intent on the appellant's behalf to seek DIC benefits prior to September 4, 2008.  Based on the foregoing, the Board finds that the evidence of record does not show that the appellant ever intended to file a claim for DIC benefits prior to that date.

Applying 38 U.S.C.A. § 5110, the earliest effective date is date of receipt of claim, here, September 4, 2008.  Applying 38 C.F.R. § 3.400, the earliest effective date is the date entitlement arose or date of claim, whichever is later.  Even if entitlement to service connection arose in 2004, the date of receipt of claim for which benefits were granted is September 4, 2008.  The Board finds that the RO has granted the earliest effective date possible based upon the facts in this case and the law and regulations. 

Although the appellant now contends that her DIC benefits should be granted from 2004, when the Veteran died, there is no evidence on file indicating that she had filed specific claim for such benefits.  It was not until September 4, 2008, that the  specific claim was received by VA.  

In this case, a formal claim for service connection for the cause of the Veteran's death was received by the RO in September 2008.  By RO decision in September 2008, service connection for the cause of the Veteran's death was established, effective from September 4, 2008, the date of receipt of the appellant's claim that is the earliest date allowable under the applicable criteria.  38 U.S.C.A. § 5110(a), 38 C.F.R §§ 3.400(b)(2)(i).

Although the appellant contends that the effective date should be from the date of the Veteran's death, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App.377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  The appellant contends that she was unaware of the availability of DIC benefits and should not be penalized for her lack of knowledge.  While sympathetic with her view, the lack of knowledge is not a valid argument under the law for the assignment of an earlier effective date for the award of death benefits.  Indeed, VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, although VA is required to inform an appellant correctly about basic eligibility or ineligibility for [DIC] benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Even if the appellant was not informed or was misinformed by a casualty assistance officer (apparently a DOD employee) regarding eligibility requirements for DIC benefits, the Board cannot grant her claim on that basis.  Moreover, the appellant's lack of understanding does not provide a legal basis for entitlement.  The Court, citing to an opinion from the U. S. Supreme Court has held that everyone dealing with the Government is charged with knowledge of Federal statutes and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

Here, the RO assigned an effective date of September 4, 2008, for the award of the appellant's DIC benefits, the date of receipt of her formal claim that is the earliest date allowable under the applicable criteria discussed above.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Consequently, the Board concludes that it has no alternative but to find that the appellant's claim for an effective date earlier than that allowable by law lacks legal merit and must be denied. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Mason v. Principi, 16 Vet. App.129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than September 4, 2008, for the grant of DIC benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


